t c memo united_states tax_court gregory h and elizabeth a price petitioners v commissioner of internal revenue respondent docket no filed date henry w tom and rick kilfoy for petitioners richard a rappazzo for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies additions to tax and penalties with regard to petitioners' and federal_income_tax liabilities as follows accuracy-related fraud addition_to_tax penalty penalty year deficiency sec_6651 a sec_6662 a sec_6663 dollar_figure dollar_figure --- dollar_figure big_number big_number --- big_number big_number big_number dollar_figure --- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to gregory h price after concession of some issues the primary issues for decision are the amount of income that should be charged to petitioner with respect to bank_deposits whether funds received from landlords for improvements to leased property constitute taxable_income and whether petitioner is liable for fraud penalties additions to tax for late filing of income_tax returns and accuracy-related_penalty for convenience with respect to each of respondent’s contested adjustments to petitioners’ income and expenses we combine our findings_of_fact and opinion findings_of_fact and opinion some of the facts have been stipulated and are so found when the petition was filed petitioners resided in glendale arizona income with respect to bank_deposits during through in phoenix arizona petitioner either in equal partnership with michael talerico the partnership or alone owned and operated seven movie video rental stores hereinafter sometimes referred to as the store or the stores the partnership and petitioner also sold some of the stores the schedule below indicates for each store the owner of the store the month or year the store was purchased or opened and the month the store was sold month year purchased month name of store owner or opened sold store petitioner mid-1980's date store petitioner date date store partnership date date store partnership date -- store partnership date date store petitioner date -- store partnership --- petitioner was responsible for finances and managed funds of the partnership and of the stores payments for rental of the movie videos videos were made by customers with cash checks and credit cards inadequate books_and_records were maintained with regard to income and expenses of the partnership and of the stores some entries were made in what petitioner refers to as general ledgers reflecting funds received from rental of videos these so-called general ledgers however were retained by the partnership and by petitioner for only a short_period of time and were not available at the trial petitioner maintained what he refers to as monthly summary records with respect to funds received from rental of videos the summary records also were not available at the trial there was maintained for each store a separate bank account at valley national bank funds received from rental of videos were deposited every few days into the bank accounts maintained for the stores most of the funds deposited in the bank accounts represented cash received by the stores from the rental of videos funds deposited into the bank accounts also represented checks received by the stores from the rental of videos and funds received by the stores from credit card companies for video rentals which had been paid_by customers with credit cards store sec_1 and were sold either in or in the beginning of and there is no issue between the parties as to the income relating to store sec_1 and for and the partnership timely filed partnership federal_income_tax returns and reported gross_receipts and after expenses ordinary losses relating to store sec_4 and as follows partnership year gross_receipts dollar_figure dollar_figure ordinary losses big_number petitioners untimely filed their and joint federal_income_tax returns to which returns petitioners attached schedule e supplemental income and loss relating to petitioner's interest in the partnership that owned and operated store sec_4 and and reflecting petitioner's one-half interest in the partnership ordinary losses as claimed on the partnership returns on petitioners' and joint federal_income_tax returns petitioners attached schedule c profit or loss from business relating to store that petitioner owned individually and reporting gross_income relating to store of dollar_figure for and dollar_figure for on audit using the bank_deposits method of proof respondent treated the funds that were deposited into the bank accounts of the stores -- the source of which respondent regarded as unexplained -- as taxable_income to the partnership or to petitioners respondent also treated certain funds received for leasehold improvements discussed below as specific items of taxable_income and respondent treated certain other funds that were deposited into the bank accounts maintained for the stores as nontaxable deposits for and total unexplained deposits as determined by respondent made into the bank accounts the partnership maintained for store sec_4 and consist of the following amounts respondent's determination of partnership unexplained bank_deposits dollar_figure dollar_figure for unexplained deposits as determined by respondent made into the bank account petitioner maintained for store consist of dollar_figure where a taxpayer fails to maintain adequate books_and_records relating to taxable_income respondent may reconstruct a taxpayer's income by any reasonable method see sec_446 680_f2d_1268 9th cir affg per curiam an order of this court 94_tc_654 23_tc_879 the bank_deposits method for computing income is approved by the courts see 730_f2d_1292 for total deposits made into the partnership store and store bank accounts were consistent with the total funds from video rentals reported on the partnership’s information federal_income_tax return accordingly in his bank_deposits analysis for the partnership for respondent made no adjustments for unexplained bank_deposits 9th cir 96_tc_858 affd 959_f2d_16 2d cir further for the years in issue where respondent uses the bank_deposits method to reconstruct a taxpayer's income respondent's determination has a presumption of correctness and the taxpayer has the burden of proving that the deposits are not attributable to taxable_income see rule a 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 399_f2d_744 4th cir affg tcmemo_1967_67 231_f2d_186 6th cir 87_tc_74 petitioners contend that the funds deposited into the partnership’s and into petitioners’ bank accounts that respondent treats as unexplained bank_deposits and therefore as additional taxable_income for the partnership --- dollar_figure and dollar_figure for and respectively for petitioners -- dollar_figure for are largely attributable to sales of videos that petitioner owned personally in which videos petitioner had a cost or tax basis in excess of the amount for which the videos were sold and petitioners therefore contend that the bank_deposits in question do not constitute taxable_income respondent argues that petitioner has not established the nontaxable source of the bank_deposits in question inadequate books_and_records were maintained relating to funds received by the stores for the rental of videos and relating to the partnership’s and to petitioners’ income from the stores most of the records that allegedly were maintained were retained only for a short_period of time and were not introduced into evidence no records appear to have been maintained relating to checks and credit card payments received for rental of the videos petitioners presented no receipts invoices photographs or other credible_evidence to establish and verify petitioner’s ownership and sale of and tax basis in personal videos that would explain the nature and source of the bank_deposits in guestion petitioners have failed to establish the nontaxable nature of the bank_deposits treated by respondent as unexplained and as taxable_income we sustain respondent’s adjustments to the partnership's and to petitioner's income based on the unexplained bank_deposits reimbursements for leasehold improvements on date the partnership leased from mc-peoria limited_partnership peoria a portion of a building for store under terms of the lease the partnership was obligated to make certain capital improvements to the building and peoria was obligated to transfer to the partnership up to dollar_figure to reimburse the partnership for costs of the improvements during the partnership received from peoria dollar_figure to make the improvements to store in november of petitioner leased for a period of years from the college park partnership college park a portion of a building for store under terms of the lease petitioner was obligated to make certain capital improvements to the building and college park was obligated to transfer to petitioner up to dollar_figure to reimburse petitioner for costs of the improvements during petitioner received dollar_figure from college park to make the improvements to store in store and in early store were opened and conducted business and it appears from the evidence that the required improvements to the buildings were made and that the above funds were received from peoria and from college park by the partnership and by petitioner as reimbursement for costs of the improvements during petitioner received dollar_figure from college park to make improvements to store on the partnership's and on petitioners' income_tax returns the dollar_figure the partnership received from peoria in to make improvements to store was not reflected as income of the partnership also on petitioners’ joint federal_income_tax -- - return for the dollar_figure that petitioner received from college park in to make improvements to store was not reflected as taxable_income similarly on petitioners’ joint federal_income_tax return for the dollar_figure that petitioner received from college park in to make improvements to store was not reflected as taxable_income on audit respondent treated the dollar_figure received by the partnership from peoria in dollar_figure of the dollar_figure received by petitioner from college park in and the dollar_figure received by petitioner from college park in as specific items of unreported taxable_income under sec_61 gross_income includes all income from whatever source derived see 348_us_426 respondent relies on this general proposition in treating as taxable_income the funds the partnership and petitioner received in and from peoria and college park generally however gross_income does not include funds received by a taxpayer in reimbursement for expenses paid on behalf of another see 10_tc_590 respondent treated dollar_figure of the funds received by petitioner from college park in as a nontaxable reimbursement for leasehold improvements revrul_67_407 1967_2_cb_59 mertens law of federal income_taxation sec_5 pincite rev the evidence is sufficiently clear that the funds received in and relating to leasehold improvements to buildings in which store sec_5 and operated under short-term leases were received by the partnership and by petitioner in reimbursement for capital expenditures made to the buildings owned by the landlords as such these funds do not constitute taxable_income to the partnership or to petitioner see suwalsky 47-5th t m real_estate leases and improvements a-22 to a-26 date depreciation_recapture income in june of the partnership opened store throughout the years in issue the partnership purchased videos that store owned and rented to customers on date for a stated sales_price of dollar_figure the partnership sold store and the videos associated with store the partnership's total cost_basis in the assets of store equaled dollar_figure the sale took the form of an installment_sale generally under sec_110 for leases entered into after date funds received by tenants in reimbursement from landlords for improvements to certain buildings leased under short-term leases are treated as nontaxable income to the tenants under which the purchaser paid the partnership a cash downpayment of dollar_figure and gave the partnership a dollar_figure promissory note on its and partnership federal_income_tax returns the partnership claimed accelerated_depreciation with respect to the partnership’s tax basis in store on its partnership federal_income_tax return the partnership did not reflect the sale of store rather the sale of store was reflected only on petitioners’ joint federal_income_tax return as an installment_sale with respect to which a capital_gain for of dollar_figure was reported on audit respondent determined that the partnership’s total dollar_figure gain on the sale of store and the associated videos’ was attributable to depreciation_recapture and was taxable to the partnership for as ordinary_income under sec_453 under the installment_sale provisions of sec_453 it is provided that on an installment_sale all income related thereto that would be treated as ordinary recapture_income under sec_1245 or sec_1250 if received in the year of the sale must be treated as ordinary_income as if received in the year of the sale see murry v commissioner tcmemo_1993_471 mertens respondent apparently computed the partnership’s dollar_figure gain on the sale of store as follows dollar_figure sales_price for store less partnership’s depreciated tax basis in store and in the associated videos of dollar_figure equals dollar_figure law of federal income_taxation sec_15 pincite pincite rev although petitioners object to this adjustment to the partnership’s income for petitioners provide no basis for their objection we sustain respondent’s adjustment rental income during the years in issue petitioners owned a number of rental properties on which they received rental income petitioners reported on their joint federal_income_tax return dollar_figure in rental income relating to these properties respondent determined that in petitioners received dollar_figure of rental income from these rental properties and that petitioners failed to report dollar_figure of such rental income under sec_61 funds received from rental of property are included in a taxpayer’s income although petitioners dispute respondent’s adjustment petitioners provided no testimony or evidence to disprove the adjustment we sustain this adjustment depreciation of videos as indicated during the years in issue videos were purchased by the partnership and by petitioner for rental to customers on the partnership’s and on petitioners’ federal_income_tax returns for the years in issue the costs of some of the videos purchased for rental to customers were expensed currently in the partnership's and on petitioners' income_tax returns depreciation expense deductions relating to the balance of the videos rented to customers were claimed using the modified accelerated_cost_recovery_system a 3-year life and the half- year convention on audit respondent disallowed the current expenses claimed for the cost of videos rented to customers respondent also determined that the proper method for computing depreciation on the videos was the straight-line method using a 2-year life anda dollar_figure per-tape-salvage value straight-line method for some years respondent’s adjustments to depreciation resulted ina decrease in the depreciation claimed and in other years respondent's adjustments to depreciation resulted in an increase in the depreciation to be allowed the schedule below sets forth respondent’s recomputation of the partnership’s and of petitioners' allowable_depreciation relating to videos rented to customers -- - respondent's recomputation of depreciation partnership depreciation claimed on return dollar_figure dollar_figure dollar_figure videos expensed on return big_number -- -- recomputed depreciation big_number big_number total decrease increase big_number big_number big_number petitioner's one-half share big_number big_number petitioners depreciation claimed on return big_number big_number videos expensed on return big_number recomputed depreciation big_number big_number total decrease sdollar_figure a reasonable depreciation deduction is allowed for the exhaustion and wear_and_tear of property used in a trade_or_business see sec_167 under sec_167 and sec_168 movie videos are to be depreciated for federal_income_tax purposes using a straight-line method see revrul_89_62 1989_1_cb_78 petitioner argues that for and respectively of the above adjustments made by respondent respondent incorrectly classified dollar_figure for the partnership and dollar_figure for petitioners as costs of videos as not currently deductible and as subject_to straight-line_depreciation petitioners claim that such funds related to the cost of supplies for the stores and were properly expensed by the partnership and by petitioners no evidence supports petitioners’ contention we sustain respondent’s adjustments to current expenses and to depreciation claimed relating to videos rented to customers repair and maintenance_expenses on their and joint federal_income_tax returns petitioners claimed current business_expenses of dollar_figure dollar_figure and dollar_figure respectively relating to repair and maintenance work on petitioners' rental properties on audit respondent disallowed dollar_figure dollar_figure and dollar_figure for and respectively of the claimed repair and maintenance_expenses petitioners presented no evidence to dispute respondent's adjustments for repair expenses we sustain respondent's adjustments for each year see rule a summary of adjustments based on the above findings and conclusions relating to disputed issues on petitioners’ concession of adjustments and certain mechanical adjustments we set forth below in schedule format the total adjustments that are to be made to petitioners’ reported income expenses and taxable_income partnership adjustments - contested by petitioners store sec_4 and unexplained bank_deposits depreciation_recapture on store depreciation of videos total adjustments to partnership income petitioner's one-half interest in total partnership adjustments individual adjustments contested by petitioners unexplained bank_deposits rental income depreciation of videos repair and maintenance_expenses conceded by petitioners or mechanical adjustments state tax_refund rental interest_paid rental depreciation capital_gains losses self-employment_tax deduction itemized_deductions exemption adjustment corrected individual adjustments before partnership adjustments total combined individual adjustments to taxable_income and to petitioner's one-half interest in total partnership income adjustments dollar_figure big_number dollar_figure dollar_figure_79 dollar_figure big_number big_number big_number dollar_figure dollar_figure_82 fraud and penalties accuracy- related penalty and additions to tax dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number sdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure dollar_figure for and petitioners untimely filed their joint federal_income_tax returns petitioners reported on their and joint federal_income_tax returns the following taxable_income year --oq- dollar_figure reported taxable_income -q- for respondent determined that petitioner is liable for fraud and that the fraud is attributable to the taxable_income relating to the unexplained bank_deposits and the reimbursements for leasehold improvements for respondent determined that petitioner is liable for fraud and that the fraud is attributable to the taxable_income relating to the unexplained bank_deposits the reimbursements for leasehold improvements and the dollar_figure of claimed depreciation expense for the years in issue under sec_6663 a penalty of percent applies to the portion of an understatement_of_tax that is attributable to fraud to establish fraud respondent is required to prove that the understatement is due to fraudulent intent see sec_7454 rule b 959_f2d_16 2d cir affg 96_tc_858 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_596 where allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent is required to establish a likely taxable source for alleged unreported income or to disprove nontaxable sources alleged by the taxpayer see dilbeo v commissioner t c pincite 94_tc_654 indicia of fraud include understatements of income inadeguate books_and_records lack of cooperation with tax authorities and implausible or inconsistent explanations of behavior see 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 91_tc_874 with regard to the fraud alleged by respondent for and the evidence establishes that petitioner failed to maintain adequate books_and_records with regard to income and expenses of the stores that petitioner received significant taxable_income not reported on petitioners’ joint federal_income_tax returns and that significant understatements of tax were made on petitioners’ federal_income_tax returns we conclude that for and respondent has established by clear_and_convincing evidence that petitioner fraudulently intended to evade his correct federal_income_tax liabilities for and we conclude that the increases to petitioner's taxable_income that we have sustained herein and that relate to unexplained bank_deposits are attributable to fraud for purposes of the fraud penalties none of the other adjustments that we sustain herein are attributable to fraud with regard to the sec_6662 20-percent accuracy-related_penalty that respondent determined for such penalty applies where and to the extent that understatements of tax are attributable to negligence respondent asserts that this penalty applies to the adjustments for depreciation_recapture and depreciation taxpayers are required to maintain adequate_records and failure to do so may constitute negligence and a disregard of rules or regulations see sec_6001 see also nehus v commissioner tcmemo_1994_631 affd without published opinion 108_f3d_338 9th cir 40_tc_30 bard v commissioner tcmemo_1990_431 taxpayers bear the burden_of_proof with regard to this issue see rule a for the failure of petitioner to maintain adequate_records constitutes negligence we sustain respondent's determination of the accuracy-related_penalty with respect to the adjustments for depreciation_recapture and depreciation for the years in issue sec_6651 provides for an addition_to_tax for failure to timely file federal_income_tax returns the addition_to_tax equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for every month the return has not been filed but not exceeding percent this addition_to_tax will not be imposed if it is established that the late filing was due to reasonable_cause and not due to willful neglect we sustain respondent's determination of the additions to tax for failure to timely file to reflect the foregoing decision will be entered under rule
